Citation Nr: 0911801	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  04-29 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1971 to 
October 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The Veteran testified before a Decision Review Officer (DRO) 
at a hearing in March 2005.  He testified before the 
undersigned Veterans Law Judge at a hearing in October 2005.  
Transcripts of the hearings are of record.

The case was remanded by the Board for additional development 
in November 2005.  In May 2007, the Board denied service 
connection for several disabilities claimed by the Veteran.  
Action on the claim of service connection for diabetes 
mellitus and for eye disability was deferred because of a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006) by the 
United States Court of Appeals for Veterans Claims (Court).  
The Court in Haas reversed a decision of the Board denying 
service connection for disabilities claimed as a result of 
exposure to herbicides.  VA disagreed with the Court's 
decision in Haas and sought to have the decision appealed to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).

To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay included those involving claims based on herbicide 
exposure in which the only evidence of exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
off the shore of Vietnam.  In Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008), the Federal Circuit reversed and remanded 
the Court's 2006 Haas decision.  The United States Supreme 
Court declined to review the case and the decision of the 
Federal Circuit in Haas v. Peake is now final.  As the Haas 
litigation has concluded, the Board will proceed at this time 
with adjudication of these claims.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam Era and the conditions of his service did 
not involve duty or visitation in the Republic of Vietnam.

2.  The Veteran does not have diabetes mellitus that is 
related to his military service.

3.  The Veteran does not have an eye disability that is 
related to his military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have diabetes mellitus that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1116, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2008).

2.  The Veteran does not have an eye disability that is the 
result of disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").  

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
and July 2003, before the AOJ's initial adjudication of the 
claims, and again in August 2004, and May and December 2005.  
(Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, any timing errors have been cured by the RO's 
subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  Additionally, while the notifications did 
not include the criteria for assigning disability ratings or 
for award of an effective date, see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Board notes that the 
Veteran was apprised of these criteria in correspondence 
dated in March 2006.  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), personnel records, and 
post-service medical records.  VA has no duty to inform or 
assist that was unmet.

The Board finds that medical opinions on the questions of 
service connection for diabetes mellitus and an eye 
disability are not required because opinions are only 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains:  1) competent evidence of diagnosed 
disability or symptoms of disability, 2) establishes that the 
veteran suffered an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, as described in detail below, there is 
insufficient evidence establishing that the Veteran was 
exposed to herbicides in service, or that he suffered an 
event, injury or disease in service.  See Duenas v. Principi, 
18 Vet. App. 512 (2004).  Consequently, given the standard of 
the regulation, the Board finds that VA did not have a duty 
to assist that was unmet.

The Veteran contends that he was exposed to Agent Orange in 
service, which caused his diabetes mellitus and that his eye 
disability is also related to service, including being 
secondary to his diabetes mellitus.  The evidence shows that 
the Veteran received the Vietnam Service Medal.  However, his 
personnel records do not show service in Vietnam.  Rather, 
his personnel records show that he was stationed in the 
Philippines.  He contends that while he was stationed in the 
Philippines, he received TDY (Temporary Duty) orders to 
Thailand.  While stationed at Thailand, the Veteran contends 
that he made approximately 15-16 trips to Vietnam where he 
was exposed to Agent Orange.  He contends that while he was 
sent TDY to Vietnam, he never actually received TDY orders.  
He contends that his temporary transfers to Vietnam were 
secret.  His personnel records do not show TDY orders to 
Thailand or Vietnam.  

In July 2003 and May 2005, the RO sent the Veteran letters 
requesting that he provide evidence of any in-country service 
in the Republic of Vietnam, to include statements from 
identified individuals who reportedly served with the Veteran 
in Vietnam.  The Veteran's STRs show no diagnosis of, or 
treatment for, diabetes mellitus or any eye conditions.  His 
discharge examination dated in September 1972 showed that his 
visual acuity was 20/20 in both eyes.  

Of record are VA treatment records dated from April 2002 to 
November 2005.  An eye examination dated in April 2002 shows 
that the Veteran was diagnosed with regular astigmatism and 
lattice degeneration.  The record does not contain an opinion 
as to the etiology of the Veteran's eye disabilities.  

The records show that the Veteran was first diagnosed with 
type II diabetes mellitus in June 2002.  Subsequent VA 
treatment records show treatment for diabetes mellitus.  The 
records do not reveal any opinions as to the etiology of the 
Veteran's diabetes mellitus.  

A VA diabetic eye examination dated in April 2003 reveals 
that the Veteran reported no vision complaints.  He was 
diagnosed with type II diabetes mellitus without retinopathy 
in each eye and asymptomatic retinal hole in the right eye.  

A VA diabetic eye examination dated in June 2004 shows that 
the Veteran had no vision complaints.  He reported that his 
eyes hurt after being outside a lot.  He was diagnosed with 
type II diabetes mellitus without retinopathy.

The Veteran was afforded a hearing before a DRO in March 
2005.  He testified that he flew aircraft into Vietnam 
approximately 15-16 times and that he exited the aircraft 
each time.  

A VA diabetic eye examination dated in June 2005 indicates 
that the Veteran's vision was okay.  He was diagnosed with 
type II diabetes mellitus without retinopathy and lattice 
with hole right eye stable/asymptomatic.  

The Veteran testified at a hearing in October 2005.  He 
testified that he was in Vietnam around August to October 
1972.  He testified that he had TDY orders to Thailand and 
went to Vietnam.  He also testified that he was in-and-out of 
Vietnam every 2 weeks, with the longest time spent in Vietnam 
being about one month.  The Veteran testified that he began 
having eye problems while in service as one eye pulled to the 
right.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Certain diseases associated with exposure to herbicide 
agents, including type II diabetes mellitus, may be presumed 
to have been incurred in service even if there is no evidence 
of the disease in service, provided the requirements of 38 
C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2008).  
The term "herbicide agent" means a chemical in an herbicide, 
including Agent Orange, used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases for which service 
connection may be presumed to be due to an association with 
herbicide agents include type II diabetes mellitus.  Id.

For service connection to be granted for type II diabetes 
mellitus, it must be manifested to a degree of 10 percent or 
more at any time after service.  See 38 U.S.C.A. § 1116 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.307(a)(6)(ii); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

A Veteran who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, will be presumed to have been exposed to an herbicide 
agent during such service unless there is affirmative 
evidence to the contrary.  Id.  VA has adopted the position 
that service in Vietnam requires having physically set foot 
in Vietnam.  The United State Court of Appeals for the 
Federal Circuit has clearly held that VA's requirement that a 
claimant must have been present within the land borders of 
Vietnam at some point in the course of duty in order to be 
entitled to a presumption of herbicide exposure and service 
connection for diseases associated with that exposure 
constitutes a permissible interpretation of 38 U.S.C.A. § 
1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii).  Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. 
Ct. 1002 (2009). 

Here, the evidence shows that the Veteran has diabetes 
mellitus and eye disabilities.  Regarding the Veteran's 
contention that his diabetes mellitus is a result of exposure 
to Agent Orange in service, there is no credible evidence 
that the Veteran was exposed to any herbicides, including 
Agent Orange, while in service.  His personnel records do not 
show that he served in the Republic of Vietnam during the 
specified period.  There is no record that the Veteran was 
ever physically in the Republic of Vietnam while he was in 
service.  His personnel records only show foreign service in 
the Philippines, with no TDY orders to either Thailand or 
Vietnam.  The Board acknowledges the Veteran's contention 
that he made several trips into the Republic of Vietnam while 
in service and that the trips were secret.  However, the 
Veteran has not provided or identified any corroborating 
evidence that would support his assertions.  The Veteran was 
notified by the RO in July 2003 and May 2005 to provide lay 
statements from identified individuals who reportedly served 
with him in Vietnam.  No lay statements were ever received.  
There is a lack of credible evidence showing that the Veteran 
was ever physically in the Republic of Vietnam.  Although his 
own statements amount to evidence of his in-country 
experiences, the Board does not find these statements to be 
credible.  This is so because he has contradicted himself 
several times in significant ways.  For instance, when he 
testified in March 2005, he said that he was not given orders 
when leaving his permanent duty station at Clark Air Base, 
but when he testified in October 2005 he said that orders 
were in fact cut to move him from Clark Air Base to Thailand.  
Additionally, he recounted how he was not allowed to wear any 
name insignia or rank insignia, operating in what likely 
amounted to a "black ops" situation; however, he reported 
that his duties in and out of Vietnam were merely to repair 
aircraft at major installations.  Given typical protocol for 
major installations and the situations in which soldiers or 
airmen might find themselves without the protection of the 
Geneva Convention because of a lack of military uniform, the 
Board does not find the Veteran's statements believable.

Without credible evidence that the Veteran was physically in 
the Republic of Vietnam, service connection for diabetes 
mellitus cannot be awarded on a presumptive basis.  
Additionally, the evidence does not show any nexus between 
the Veteran's diabetes mellitus to his active service.  Nor 
does the evidence show any in-service event, disease, or 
injury that could have caused the Veteran's diabetes 
mellitus.  Likewise, the evidence does not show the 
manifestation of diabetes within a year of separation from 
active military service.  38 C.F.R. § 3.307(a)(3), 3.309(a) 
(2008) (certain chronic diseases, including diabetes 
mellitus, may be presumed to have been incurred in or 
aggravated by active military service if they are shown to a 
compensable degree within a year of separation from 
qualifying military service).  

Regarding the Veteran's eye disability, the Veteran has been 
diagnosed with astigmatism, lattice degeneration, and a 
retinal hole in his right eye.  Because the Veteran's 
diabetes mellitus is not service connected, none of his eye 
disabilities can be service connected as secondary to his 
diabetes mellitus.  38 C.F.R. § 3.310.  Additionally, there 
is no evidence to suggest that any diagnosed eye disability 
is related to his service.  The Veteran has not contended, 
nor do his STRs show, any in-service event, injury, or 
disease that caused his eye disabilities.  There is no nexus 
between any of the Veteran's diagnosed eye disabilities and 
his service.  The Board acknowledges the Veteran's contention 
that he had problems with his vision during service.  
However, his STRs do not contain any vision complaints.  
Moreover, his discharge examination in September 1972 showed 
that his visual acuity was 20/20 in both eyes, and no vision 
complaints were noted.  Furthermore, the Board notes that the 
Veteran has been diagnosed with astigmatism.  For purposes of 
entitlement to benefits, the law provides that refractive 
errors of the eyes are not a disease or injury within the 
meaning of applicable legislation.  In the absence of 
superimposed disease or injury, service connection may not be 
allowed for refractive error of the eyes, including 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection. 38 
C.F.R. §§ 3.303(c), 4.9 (2008).  Thus, VA regulations 
specifically prohibit service connection for refractive 
errors of the eyes unless such defect was subjected to a 
superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 
55 Fed. Reg. 45,711) (Oct. 30, 1990).  Here, the evidence 
does not show that the Veteran had any superimposed disease 
or injury in service.  Accordingly, service connection is not 
warranted.

The Board acknowledges the Veteran's belief that his diabetes 
mellitus and eye disability are related to his military 
service.  However, there is no evidence of record showing 
that the Veteran has the specialized medical education, 
training, and experience necessary to render competent 
medical opinion as to etiology of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) 
(2008).  Consequently, the Veteran's own assertions as to 
etiology of a disability have no probative value.

The Board has considered the benefit-of-the-doubt doctrine, 
but finds that the record does not provide even an 
approximate balance of negative and positive evidence on the 
merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of 
the above analysis, and after consideration of all the 
evidence, the Board finds that the preponderance of the 
evidence is against the claims.  The Veteran does not have 
diabetes mellitus or an eye disability that is traceable to 
disease or injury incurred in or aggravated during active 
military service.


	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for an eye disability is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


